Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear in line 13 as to what is meant by “along a side” since semiconductor substrates have many sides (top, bottom, etc.).  Also, it is unclear whether “the side” in line 15 refers to the same side recited in line 13 or one of the many other sides of the substrate.
Claims 2-9 are indefinite by virtue of their claim dependency upon indefinite claim 1.
Claim 10 is indefinite because it is unclear in line 7 as to what is meant by “along a side” since semiconductor substrates have many sides (top, bottom, etc.).  Also, it is unclear whether “the side” in line 13 refers to the same side recited in line 7 or one of the many other sides of the substrate.
Claims 11-17 are indefinite by virtue of their claim dependency upon indefinite claim 10.

Claim 18 is indefinite because it is unclear in line 18 as to what is meant by “along a side” since semiconductor substrates have many sides (top, bottom, etc.).  Also, it is unclear whether “the side” in line 25 refers to the same side recited in line 18 or one of the many other sides of the substrate.
Claims 19-20 are indefinite by virtue of their claim dependency upon indefinite claim 18.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to teach or fairly suggest, as far as the claim is understood in light of the indefiniteness discussed above, an integrated chip (IC), comprising: a first phase detection autofocus (PDAF) photodetector disposed in a first PDAF pixel region of a semiconductor substrate; a second PDAF photodetector disposed in a second PDAF pixel region of the semiconductor substrate, wherein the second PDAF photodetector is laterally spaced from the first PDAF photodetector; a first micro-lens disposed over the semiconductor substrate and the first PDAF photodetector, wherein the first micro-lens is configured to focus incident electromagnetic radiation (EMR) toward the first PDAF photodetector; a second micro-lens disposed over the semiconductor substrate and the second PDAF photodetector, wherein the second micro-lens is configured to focus incident EMR toward the second PDAF photodetector; a first EMR diffuser disposed along a side of the semiconductor substrate and laterally between opposite sides of the first PDAF photodetector; and a second EMR diffuser disposed along the side of the semiconductor substrate and laterally between opposite sides of the second PDAF photodetector, and wherein a midline of the first PDAF pixel region and a midline of the second PDAF pixel region are both disposed laterally between the first EMR diffuser and the second EMR diffuser.
Claims 2-9 are allowable by virtue of their claim dependency upon otherwise allowable claim 1.
Regarding claim 10, the prior art fails to teach or fairly suggest, as far as the claim is understood in light of the indefiniteness discussed above, an integrated chip (IC), comprising: a pair of photodetectors disposed in a semiconductor substrate, wherein the pair of photodetectors comprises a first photodetector and a second photodetector laterally spaced from the first photodetector; a first micro-lens overlying the first photodetector; a second micro-lens overlying the second photodetector; a first electromagnetic radiation (EMR) diffuser disposed along a side of the semiconductor substrate and within a perimeter of the first photodetector, wherein a midline of the first photodetector intersects a center point of the first photodetector, wherein a center point of the first EMR diffuser is spaced laterally in a first direction from the midline of the first photodetector, and wherein the center point of the first EMR diffuser is spaced laterally a first distance in the first direction from the midline of the first photodetector; and a second EMR diffuser disposed along the side of the semiconductor substrate and within a perimeter of the second photodetector, wherein a midline of the second photodetector intersects a center point of the second photodetector, wherein a center point of the second EMR diffuser is spaced laterally in a second direction from the midline of the second photodetector, wherein the second direction is opposite the first direction, and wherein the center point of the second EMR diffuser is spaced laterally a second distance in the second direction from the midline of the second photodetector.
Claims 11-17 are allowable by virtue of their claim dependency upon otherwise allowable claim 10.
Regarding claim 18, the prior art fails to teach or fairly suggest, as far as the claim is understood in light of the indefiniteness discussed above, an integrated chip (IC), comprising: a pair of phase detection autofocus (PDAF) photodetectors disposed in a semiconductor substrate, wherein the pair of PDAF photodetectors comprise a first PDAF photodetector and a second PDAF photodetector that is laterally spaced from the first PDAF photodetector; a first micro-lens overlying the first PDAF photodetector, wherein the first micro-lens is configured to focus incident electromagnetic radiation (EMR) toward the first PDAF photodetector; a second micro-lens overlying the second PDAF photodetector, wherein the second micro- lens is configured to focus incident EMR toward the second PDAF photodetector; an EMR shield disposed vertically between the semiconductor substrate and the first micro- lens, wherein the EMR shield has opposite sidewalls that are disposed between a first side of the first PDAF photodetector and a first side of the second PDAF photodetector, wherein the first side of the first PDAF photodetector faces the first side of the second PDAF photodetector, wherein an upper surface of the first micro-lens curves from an uppermost point of the first micro-lens towards a lower point that is disposed laterally between the opposite sidewalls of the EMR shield, and wherein an upper surface of the second micro-lens curves from an uppermost point of the second micro-lens towards the lower point; a first EMR diffuser disposed along a side of the semiconductor substrate and laterally between the first side of the first PDAF photodetector and a second side of the first PDAF photodetector, wherein the first side of the first PDAF photodetector is opposite the second side of the first PDAF photodetector, wherein a center point of the first EMR diffuser is spaced laterally from the first side of the first PDAF photodetector by a first distance, and wherein the center point of the first EMR diffuser is spaced laterally from the second side of the first PDAF photodetector by a second distance that is different than the first distance; and a second EMR diffuser disposed along the side of the semiconductor substrate and laterally between the first side of the second PDAF photodetector and a second side of the second PDAF photodetector, wherein the first side of the second PDAF photodetector is opposite the second side of the second PDAF photodetector, wherein a center point of the second EMR diffuser is spaced laterally from the first side of the second PDAF photodetector by the first distance, and wherein the center point of the second EMR diffuser is spaced laterally from the second side of the second PDAF photodetector by the second distance.
Claims 19-20 are allowable by virtue of their claim dependency upon otherwise allowable claim 18.
   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record include US patent and patent publications related to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878